         Case 1:20-cv-02405-EGS Document 47 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.


                    Plaintiffs,

        v.                                         Civil Docket No. 20-cv-2405 (EGS)

 LOUIS DEJOY, et al.,


                    Defendants.


                                            NOTICE

       In advance of this afternoon’s 5:00 pm status conference, Defendants provide the Court

with (1) data on the absolute number of Inbound Ballots and Outbound Ballots captured in the

Election Mail processing scores data produced pursuant to this Court’s October 27, 2020 order

(Exhibit 1) and (2) a document explaining, for each USPS District whose Election Mail

processing scores for Inbound Ballots were below 90 percent on each of the previous two days or

below 80 percent on the previous day, Defendants’ understanding, based on all reasonably

available information, potential explanations for the current level of service and any corrective

measures that are now being implemented (Exhibit 2).
        Case 1:20-cv-02405-EGS Document 47 Filed 10/30/20 Page 2 of 2




Dated: October 30, 2020     Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ John Robinson
                            JOSEPH E. BORSON
                            KUNTAL CHOLERA
                            ALEXIS ECHOLS
                            DENA M. ROTH
                            JOHN ROBINSON (D.C. Bar No. 1044072)
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 616-8489
                            john.j.robinson@usdoj.gov

                            Attorneys for Defendants




                                       2
